DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a)	Regarding claim 1, on line 15, please delete: “:” after “symbol”, and add -- ; --.
b)	Regarding claim 13, on line 11, please delete: “:” after “symbol”, and add -- ; --.
c)	Regarding claim 17, on line 8, please delete: “:” after “symbol”, and add -- ; --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to multiple control resource set (CORESET) pools and associated downlink control indexes (DCIs). The closest prior art, US 2021/0014931, Noh et al disclose UE transmit PDSCHS based on DMRS ports. However, none of the prior art teach or suggest receive, from a base station, a configuration including multiple control resource set (CORESET) pools, wherein each CORESET pool is associated with an index value; receive multiple downlink control indexes (DCIs); determine a first DCI of the multiple DCIs ends at a first symbol; determine a second DCI of the multiple DCIs ends at a second symbol later than the first symbol: and for any two hybrid automatic repeat request (HARQ) process identifiers (IDs) in a given scheduled cell, when the first DCI and the second DCI are associated with different CORESET pool index values, determine physical downlink shared channels (PDSCHs) from CORESETs associated with the first and second DCIs can be partially or fully overlapped in time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
January 11, 2022
/EVA Y PUENTE/                                                                                                                                             Primary Examiner, Art Unit 2632